UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 29, 2014 National Instruments Corporation (Exact name of registrant as specified in its charter) Delaware 000-25426 74-1871327 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11500 North MoPac Expressway Austin, Texas 78759 (Address of principal executive offices, including zip code) (512) 338-9119 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Conditions Attached hereto as Exhibit 99.1 and incorporated by reference herein is the text of the registrant's press release, dated April 29, 2014, regarding financial results for the registrant's first fiscal quarter ended March 31, 2014. The information in this Current Report on Form 8-K is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01.Financial Statements and Exhibits (d)Exhibits. ExhibitNo. Description Press Release dated April 29, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL INSTRUMENTS CORPORATION By: /s/ DAVID G. HUGLEY DavidG. Hugley Vice President & General Counsel; Secretary Date:April 29, 2014
